DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
Claim 1, lines 5, 8, and 10, “ultra violet” should be “ultraviolet”.
Claim 5, line 22, “ultra violet” should be “ultraviolet”.
Appropriate correction is required.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter of claim 6 is not described in the specification.


Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the detectable fluorescence of the at least one fluorescent tracer when exposed to ultra violet light also provides an emission wavelength in the visible blue range and in the range of from 380 nanometers to 700 nanometers which provides visible identification”. The scope of the claim is indefinite because it is not clear if the fluorescent tracer must emit blue light and at least one other wavelength other than blue light in the visible range, or if it is sufficient for the fluorescent tracer to emit blue light only (which itself is light in the range of 380-700 nm). Dependent claims are rejected for the same reason. For purposes of examination, a fluorescent tracer that emits blue light only is considered to be within the scope of the claim.
Claim 3 is rejected as being indefinite. Parent claim 1 recites a multilayer film structure “comprising at least two or more polymeric layers; wherein at least one of the polymer layers comprises at least one fluorescent tracer” and claim 2 further limits the film “wherein at least one of the polymeric layers of the multilayer film structure is made from a film-forming composition comprising a mixture of: (α) at least one polyolefin polymer resin; (β) at least one fluorescent tracer; and (γ) at least one compatibilizer compound.” Claim 3 recites “wherein the at least one fluorescent tracer is present in at least one of the polymeric layers and the concentration of the at least one fluorescent tracer is from 50 ppm to 100,000 ppm in the overall film-forming composition used to make the multilayer film structure.” The scope of claim 3 is indefinite because it is not clear if “the at least one fluorescent tracer” refers to the “at least one fluorescent tracer” of claim 1 (which can be in a layer of any composition) or the “(β) at least one fluorescent tracer” of claim 2 (which requires a specific composition). Additionally, it is not clear if the concentration range (“50 ppm to 100,000 ppm”) is measured according to the total weight of the film (“the overall film-forming composition used to make the multilayer film structure”) or just the weight of the “at least one polymeric layer[]…made from a film-forming composition” according to claim 2. Note that “the overall film-forming composition used to make the multilayer film structure” lacks proper antecedent basis.
Claim 4 recites a “polar polymer layer”. The scope of the claim is indefinite because it is not clear what is meant or encompassed by this phrase. Paragraph [0039] of the specification states “A “polar polymer layer” herein means a film layer comprising EVOH or PA.” Paragraph [0065] subsequently states “The term “polar polymer,” as used herein, refers to polymer formed from at least one monomer that comprises at least one heteroatom.” The latter definition is broader in scope than the former. Therefore, it is not clear which definition is intended.
Claim 5 recites “at least one functional polymer component”. The scope of the claim is indefinite because it is not clear what is meant or encompassed by the phrase “functional polymer”. For purposes of examination, the phrase is interpreted to encompass any polymer containing any functional group. Dependent claims are rejected for the same reason.
Claim 5 recites a compatibilizer that “comprises an anhydride, a carboxylic acid functionalized ethylene/alpha-olefin interpolymer, and combinations thereof”. The scope of the claim is indefinite because it is not clear what the compatibilizer is required to comprise. As written, the use of “and” requires the compatibilizer to include both anhydride and the interpolymer. It appears Applicant intends for the compatibilizer to be selected from a group consisting of an anhydride, a carboxylic acid functionalized ethylene/alpha-olefin interpolymer, and combinations thereof, which is how the claim has been interpreted.
Claim 5 recites “(IV) at least one fluorescent tracer present in the at least one layer”. The scope of the claim is indefinite because it is not clear which “at least one layer” is intended. The claim recites “(I) at least one layer comprising a polyolefin component”, “(II) at least one tie layer”, and “(III) at least one barrier layer”. Given the multiple instances of “at least one layer”, it is not clear where the fluorescent tracer is required. For purposes of examination, the claim is interpreted to require the tracer to be present in “(I) the at least one layer comprising a polyolefin component”. Dependent claims are rejected for the same reason.
Claim 5 recites “(III) at least one barrier layer comprising at least one polar polymer”. The scope of the claim is indefinite because it is not clear what is meant or encompassed by the phrase “polar polymer”. Paragraph [0039] of the specification states “A “polar polymer layer” herein means a film layer comprising EVOH or PA.” Paragraph [0065] subsequently states “The term “polar polymer,” as used herein, refers to polymer formed from at least one monomer that comprises at least one heteroatom.” The latter definition is broader in scope than the former. Therefore, it is not clear which definition is intended. Dependent claims are rejected for the same reason.
Claim 8 recites the limitation "the polyamide" in line 1. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the claim is interpreted to depend from claim 7, which recites a polyamide. Additionally, the examiner respectfully suggests amending claim 8 to recite “the polyamide is a nylon selected from […]” (i.e., delete “a layer of”) to prevent confusion about whether the claim sets forth an additional layer. Dependent claims are rejected for the same reason.
Claim 9 recites the limitation "the…ethylene alpha-olefin copolymer" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites "the ethylene homopolymer or ethylene alpha-olefin copolymer is selected from the group consisting of homopolymer polyethylene, an ethylene alpha-olefin copolymer, polypropylene, random polypropylene, and mixtures thereof." The scope of the claim is indefinite because it is not clear how “ethylene homopolymer” can be ”an ethylene alpha-olefin copolymer, [or] polypropylene, [or etc.]”. Additionally, it is not clear how “ethylene alpha-olefin copolymer” can be ”an ethylene homopolymer, [… or] polypropylene, [or etc.]”.


Claim Rejections - 35 USC § 102
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehmann et al. (US 4,477,521).
Regarding claim 1:
Lehmann discloses a light-transparent body comprising a plurality of coextruded layers of synthetic resin (col 1 ln 5+). At least one layer comprises a fluorescing dye which does not absorb in the visible region but fluoresces upon stimulation with ultraviolet light, which can then be detected by an observer (col 1 ln 29+). The dyes emit blue light (col 2 ln 28+). 
While there is no disclosure that the article is “for producing a recycle-ready packaging material” as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. for producing a recycle-ready packaging material”, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art  and further that the prior art structure which is a multilayer film structure identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Similarly, while there is no disclosure that the observable fluorescence of the prior art body is “provides the capability of sorting the recycle-ready packaging material from non-recycle-ready packaging materials” as presently claimed, the claim limitation is an intended use of the multilayer film structure. Given that the prior art describes a structure that is identical to that  that set forth in the present claims, it is capable of performing the recited purpose or intended use.
Regarding claim 4:
The layers are inherently broadly “barrier” layers. Alternatively, example resins include polar polymers, such as polymethylmethacrylate, polycarbonate, etc. (col 3 ln 7+).


Claim Rejections - 35 USC § 103
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkinson et al. (US 2017/0348950) in view of Ahmadi et al. (GB 2,330,408).
Regarding claims 1 and 4:
Parkinson discloses a recyclable multilayer film structure for use in packaging applications [0002-0003; 0066-0067]. The structure comprises a) at least one layer comprising a polyolefin component, b) at least one tie layer, and c) at least one polar layer [0007].
Parkinson is silent with regard to incorporating a fluorescent tracer in at least one of the layers.
Such materials were known in the art to useful. For example, Ahmadi discloses adding fluorescent tracers to plastic material for the purpose of identifying the material for sorting articles for subsequent recycling (abstract; p1, ln 1+; p2, ln 20+; p3, p3, ln 32+). The tracer absorbs in the UV wavelengths and have no substantial absorption in the visible spectrum so that it does not appear colored to the naked eye (p2, ln 29+). The emission wavelength can be in the visible range, and preferably in a range greater than 450 nm (p2, ln 36+). The examiner notes that blue light (about 450-490 nm) lies within this range. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add a fluorescent tracer to at least one layer of Parkinson’s multilayer film structure to provide the ability to identify and sort the article for the purposes of recycling as taught by Ahmadi. Additionally, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select any emission wavelength(s) for the fluorescent tracer, including those in the visible range and at least blue light, to provide this identification capability, and thereby arrive at the claimed invention.
Regarding claim 2:
Parkinson discloses the a) at least one layer comprising a polyolefin component further comprises a compatibilizer which improves recyclability [0005; 0006-0007; 0019]. 
As noted above, Parkinson is silent with regard to incorporating a fluorescent tracer in its invention.
Ahmadi discloses adding fluorescent tracers to plastic material as discussed above.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add a fluorescent tracer to the at least one layer comprising a polyolefin component of Parkinson’s multilayer film structure to provide the ability to identify and sort the article for the purposes of recycling as taught by Ahmadi.
Regarding claim 3:
As discussed under the rejections under 35 USC 112(b), it is unclear what relative weights are used to determine the concentration of the present claim. Ahmadi teaches the fluorescent tracer can be chosen to provide a detectable intensity of emission, and further provides an example range of up to about 1,000 ppm (p4, ln 12+).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amount of fluorescent tracer, including over amounts falling within the claimed range, to provide an intensity of emission that is detectable during a given use.
Regarding claims 5 and 9:
As explained above, Parkinson discloses the structure comprises a) at least one layer comprising a polyolefin component, b) at least one tie layer, and c) at least one polar layer [0007]. 
The a) layer comprising a polyolefin component comprises i) a first component selected from a group including ethylene homopolymer, ethylene copolymer, etc. [0014]; ii) a functional polymer component [0016]; iii) a compatibilizer comprising an anhydride, a carboxylic acid functionalized ethylene/alpha-olefin interpolymer, and combinations thereof [0019].
The b) at least one tie layer comprises a maleic-anhydride grafted polymer having a melt index of less than 50 dg/min [0007].
Parkinson is silent with regard to incorporating a fluorescent tracer in at least one of the layers.
Such materials were known in the art to useful. For example, Ahmadi discloses adding fluorescent tracers to plastic material for the purpose of identifying the material for sorting articles for subsequent recycling (abstract; p1, ln 1+; p2, ln 20+; p3, p3, ln 32+). The tracer absorbs in the UV wavelengths and have no substantial absorption in the visible spectrum so that it does not appear colored to the naked eye (p2, ln 29+). The emission wavelength can be in the visible range, and preferably in a range greater than 450 nm (p2, ln 36+). The examiner notes that blue light (about 450-490 nm) lies within this range. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add a fluorescent tracer to at least one layer of Parkinson’s multilayer film structure to provide the ability to identify and sort the article for the purposes of recycling as taught by Ahmadi. Additionally, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select any emission wavelength(s) for the fluorescent tracer, including those in the visible range, to provide this identification capability, and thereby arrive at the claimed invention.
Regarding claim 6:
Parkinson discloses the ratio of the compatibilizer component to the polar polymer is in the range of 0.2-4.0:1.0 by weight [claim 2].
Regarding claim 7-8:
Parkinson discloses the c) at least one polar layer EVOH or polyamide, including nylon 6, etc. [0056-0058].
Regarding claim 10:
Parkinson discloses the ii) functional polymer component comprises maleic anhydride functionalized polyolefin; acrylate ethylene copolymer, or ethylene vinyl acetate [0016].
Regarding claim 11:
As noted above, Parkinson discloses the film is useful for packaging.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Luttermann (US 5201921) discloses a process for rendering a plastic identifiable by adding 5 to 10,000 ppb of a fluorescent marker to the plastic during or after is manufacture (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787